Citation Nr: 0533642	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for pulmonary 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral eye 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for psychiatric 
disability.

5.  Entitlement to service connection for coronary artery 
disease with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant had active service from November 1979 to 
November 1982 (U.S. Army); and from January 1986 to January 
1993 (U.S. Marine Corps), including service in Southwest Asia 
(from December 1990 to May 1991).

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2005, the case was 
remanded by the Board so that the veteran could be scheduled 
for a video conference hearing with a Veterans Law Judge.  
Such hearing was conducted by the undersigned Acting Veterans 
Law Judge in July 2005; a transcript of the hearing is of 
record.  

During the July 2005 hearing, the veteran asserted a claim of 
service connection for gastrointestinal problems, to include 
irritable bowel syndrome, on a presumptive basis as well as 
due to an undiagnosed illness.  See page 24 of hearing 
transcript.  To date, this issue has not been considered by 
VA and it is referred to the RO for appropriate action.  

In addition, subsequent to the July 2005 hearing, the veteran 
submitted additional evidence that was accompanied by a 
waiver of RO consideration; this evidence will be considered 
by the Board in the adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the veteran's claim folders, the 
Board finds that each of his claims must be remanded for 
further development and adjudication.

In the course of his July 2005 video conference hearing, the 
veteran testified that he was "continuing" to get the bulk 
of his medical care at the VA outpatient medical facility in 
Jacksonville, North Carolina.  He added that this facility 
was based at Camp Lejeune, North Carolina.  See page 4 of 
hearing transcript.  Review of the claim folders shows that 
the most recent records on file from this facility are dated 
in September 2003.  The veteran added that he was receiving 
medical treatment at the VA medical facility in Durham, North 
Carolina.  Id.  Records from this facility do not appear to 
have been associated with the evidentiary record.  He further 
noted that he had been afforded medical treatment for his 
claimed psychiatric disorder at the VA medical facility in 
Fayetteville, North Carolina.  See page 12 of hearing 
transcript.  Review of the claim files shows that the most 
recent records from this facility are dated in October 2003.  

Because records generated by VA medical facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file, see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), the RO must associate these records with the 
claim folders.  Moreover, pursuant to the VCAA, VA must 
obtain these outstanding VA records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2005).  For 
this reason, the Board has no discretion and must remand 
these matters.

The veteran also testified in July 2005 that he had been 
examined by a private medical specialist at the medical 
facility located at Duke University.  See page 11 of hearing 
transcript.  It does not appear that there has been an 
attempt to obtain private treatment records from this 
facility.  As with the cited VA medical records cited above, 
such private records may contain information critical to the 
matters at hand.

Finally, the Board observes that during the July 2005 
hearing, the veteran testified that he had been awarded 
disability benefits from the Social Security Administration 
(SSA).  See page 20 of hearing transcript.  While the veteran 
testified that SSA had used only VA medical records in its 
adjudication of his claim, review of the September 2004 SSA 
decision, which found that the veteran was entitled to 
disability benefits, shows otherwise.  To date, VA has not 
attempted to associate these other records, to include 
private medical records, with the claim folders.  This is 
significant because under the law, VA must obtain these 
outstanding SSA records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2005).

With respect to the Persian Gulf War aspect of this appeal, 
the Board notes that service connection may be established 
for a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than not later than 
December 31, 2006, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  In the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike 
those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.

In remanding this case, the Board, while acknowledging that 
the veteran underwent prior VA examinations, finds that 
because the veteran continues to receive private and VA care, 
he must be afforded another pertinent VA examination(s) to 
determine whether it is at least as likely as not whether any 
of the veteran's claimed conditions are related to service, 
to include to whether it is at least as likely as not due to 
an unknown cause.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Prior to scheduling the examination, 
the RO should make sure that all relevant private, VA and SSA 
records have been obtained.  

In view of the above, this matter is REMANDED to the AMC for 
the following actions:

1.  The RO should obtain for the record 
the veteran's treatment records from the 
following VA medical facilities:  
outpatient clinic in Jacksonville, North 
Carolina from September 2003 to the 
present; medical facility in Durham, 
North Carolina (all records); and 
outpatient clinic in Fayetteville, North 
Carolina from October 2003 to the 
present.  The RO should also obtain for 
the record the veteran's complete private 
treatment records from the medical 
facility at Duke University.  The aid of 
the appellant in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claim files, and the 
veteran should be informed in writing.

2.  The RO should request, directly from 
the SSA, complete copies of the medical 
records that served as the basis for its 
September 2004 award of disability 
benefits.  All attempts to fulfill this 
development must be documented in the 
claim files.  If the search for any such 
records yields negative results, that 
fact should be clearly noted and the 
veteran must be informed in writing.

3.  The RO should arrange for any further 
development suggested by the results of 
the development sought above.  This must 
specifically include affording the 
veteran a contemporaneous VA 
examination(s), which, if possible, 
should be conducted at the QTC facility 
nearest the veteran's home in Trenton, 
North Carolina).  The examiner must 
comment as to whether it is at least as 
likely as not that the veteran has a 
current disability manifested by fatigue, 
pulmonary, eye, psychiatric and/or 
cardiovascular problems, and if so, 
whether any of these conditions had their 
onset during his period of active duty.  
In doing so, the examiner must state 
whether it is at least as likely as not 
that any of these conditions found to be 
present are due to an unknown cause.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  

4.  If any of the veteran's claims remain 
denied, the RO should issue an 
appropriate supplemental statement of the 
case (SSOC), and give the appellant and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L.


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


